Citation Nr: 1753201	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to restoration of disability compensation at the 10 percent rate during incarceration from January 9, 1992 to December 11, 2011.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from      a March 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in February 2017 at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran was incarcerated beginning on January 9, 1992 for a felony and remained so incarcerated until released on December 11, 2011.  

2.  Throughout his incarceration the Veteran's combined service-connected disability rating was 10 percent.  


CONCLUSION OF LAW

There is no basis in law to permit restoration of the Veteran's compensation to the 10 percent prior to the December 11, 2011 release from incarceration.  38 U.S.C. §§ 5301(a), (b), 5313 (2012); 38 C.F.R. § 3.665 (2017); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends, in effect, that he was entitled to receive compensation at the 10 percent rate during his incarceration, and that he was not paid correctly during incarceration.  He argues that the withholding of all benefits and the reduction to 5 percent was improper.  

Pursuant to 38 C.F.R. § 3.665(a), (d), an incarcerated Veteran who is incarcerated    in excess of 60 days based on a felony conviction shall, during the period of incarceration beginning on the 61st day, not be paid his or her full VA benefit amount.  For a veteran whose combined service-connected disability rating is 20 percent or more, the veteran shall not be paid an amount that exceeds the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent. 38 C.F.R. § 3.665(d).  If the combined disability is less than 20 percent (as is the case here), the veteran shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a). Id.; 38 U.S.C. § 5313 (2012).  

The record reflects that the Veteran was incarcerated on January 9, 1992 for a felony and was to be incarcerated on that basis for more than 60 days. At that time and during the period of his incarceration, his combined service-connected rating was 10 percent.  Thus, he was only entitled to benefits at one-half the 10 percent rate (i.e. 5 percent) from the 61st day of incarceration until his release on December 11, 2011.  38 C.F.R. § 3.665.  

The record also reflects that VA was not informed of his conviction in 1992         and following notification of such, in March 2000 sent the Veteran notice of           the proposed reduction of his benefit payment to a 5 percent service-connected disability rate effective from March 9, 1992. The Veteran's benefits were reduced  in this manner and he was notified of such by a September 2000 administrative decision.  The Veteran was provided notice of overpayment in October 2000. The Veteran's compensation payments, now at the 5 percent rate, were then withheld effective from December 2001 to recoup the overpayment.  Payments to the Veteran at the full 10 percent disability rate were restored effective from the December 11, 2011 date of his release from incarceration.  

In his April 2012 notice of disagreement the Veteran noted that he did not receive benefit payments between 2001 and 2007 because overpayments were then recovered based on overpayments made during his incarceration from January 9, 1992 onward.  He then expressed his belief that the overpayment recovery was "contrary to law and statute" when he was only ever paid a 10 percent disability payment during his period of incarceration. 

As the Veteran explained in a letter submitted in January 2013 as well at his February 2017 hearing before the undersigned, he took issue with the initial period of non-payment during his incarceration and with the payment at the 5 percent rate once the overpayment was recovered.  In the January 2013 letter he asserted that when he was initially incarcerated his disability compensation benefit was "arbitrarily taken from me," and that when payments were again begun "some time around 2008" the rate was "arbitrarily reduced to 5%."  

The Board notes, however, that recovery of overpayment of benefits to the Veteran is expressly authorized.  38 U.S.C. § 5301(a), (b) (2012).  The Board further notes that the Veteran did not file a timely notice of disagreement with the September 2000 administrative decision reducing his benefits or with the amount of the overpayment, of which he was notified in October 2000. See 38 C.F.R. § 20.200 (2017).  Thus, he cannot actually challenge the reduction or the overpayment.     Nor did he request a waiver of the overpayment within the 180 day period after notification.  See 38 U.S.C. §§ 1503, 5302 (2012); 38 C.F.R. §§ 1.962, 1.963,     1.965 (2017) (law and regulation governing waiver of overpayment).  

In sum, there is no dispute as to the facts in this case. The Veteran was incarcerated from January 9, 1992 to December 11, 2011, his 10 percent compensation payment was reduced to 5 percent, and the ensuing overpayment that was created resulted in the withholding of his compensation benefits until the overpayment was recouped.  Although he is alleging he should have been paid at the 10 percent rate for the entirety of his incarceration, the law in this regard is clear.  As discussed above,     the law requires that a Veteran rated at 10 percent is entitled to receive only one-half the compensation rate during incarceration. Moreover, the law supports VA's authority to recoup overpayments by withholding compensation benefits.  38 U.S.C. § 5301(a), (b) (2012).  

For the reasons set forth above, the Veteran's appeal for payment of a 10 percent rating during his incarceration is without legal merit and the appeal is denied.  See Sabonis, 6 Vet. App. at 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under law).


ORDER

Entitlement to restoration of payment at the 10 percent disability compensation rate prior to the December 11, 2011 date of release from incarceration is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


